Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-14-00381-CV

                                     CITY OF DEL RIO,
                                         Appellant

                                               v.

                                      Daniel JALOMOS,
                                           Appellee

                From the 83rd Judicial District Court, Val Verde County, Texas
                                    Trial Court No. 31037
                         Honorable Robert Cadena, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

        In accordance with this court’s memorandum opinion of this date, the order granting the
plea to the jurisdiction and dismissing the suit filed by the City of Del Rio is AFFIRMED. It is
ORDERED that Appellee Daniel Jalomos recover his costs of appeal from Appellant City of Del
Rio.

       SIGNED April 22, 2015.


                                                _____________________________
                                                Karen Angelini, Justice